DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to amendments filed on 03/01/2022.  Claims 1, 2, 9, 10, 17, and 18 been amended.  No claims have been added or cancelled.  Therefore, claims 1-24 are currently pending and have been examined.  

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments, the Examiner has updated rejections under 35 USC § 103 using prior art of record as well.  Additionally, the Examiner has maintained rejections under 35 USC § 101 based on the amendments and current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-8 (Group I) are drawn to a system for storing electronic data, the system comprising: one or more processors; a raw patient database; a normalized and categorized patient database storing normalized and categorized data associated with each of a plurality of patients of a healthcare facility; a prediction database; a user interface; and a memory in communication with the one or more processors, the memory storing instructions, wherein, when executed by the one or more processors, the instructions cause the one or more processors to: receive initial patient data associated with a patient; store the initial patient data in the raw patient database; extract, from the initial patient data, initial categorized patient data relating to one or more conditions of the patient upon arrival to a first unit of the healthcare facility; store the initial categorized patient data in the normalized and categorized patient database; after storing the initial categorized patient data in the normalized and categorized patient database, delete the initial patient data from the raw patient database; based on the initial categorized patient data, generate a first prediction comprising a predicted characteristic of a patient stay at the first unit; store the first prediction in the prediction database; receive additional patient data based on the patient stay at the first unit; store the additional patient data in the raw patient database; extract, from the additional patient data, additional categorized patient data relating to one or more conditions of the patient upon discharge from the first unit; store the additional categorized patient data in the normalized and categorized patient database; after storing the additional categorized patient data in the normalized and categorized patient database, delete the additional patient data from the raw patient database; segment portions of the initial categorized patient data and the additional categorized patient data into segmented data, wherein the segmented data comprises a plurality of time series, each of the plurality of time series comprises a plurality of indicators for a condition of the patient across a period of time; build a data mining model comprising a plurality of patterns based on the normalized and categorized data, each pattern defining a decision of a patient stay at a second unit of the healthcare facility as a function of one or more variables of the normalized and categorized data satisfying a given decision condition; generate, as a function of the segmented data and the data mining model, a second prediction comprising a predicted characteristic of the patient stay at the second unit; and store the second prediction in the prediction database, which is within the four statutory categories (i.e. apparatus).  Claims 9-16 (Group II) are drawn to a method for storing electronic data, the method comprising: receiving, by a device comprising at least one processor and at least one memory in communication with the at least one processor, initial patient data; storing, by the device, the initial patient data associated with a patient in a raw patient database; extracting, by the device from the initial patient data, initial categorized patient data relating to one or more conditions of the patient upon arrival to a first unit of a healthcare facility; storing, by the device, the initial categorized patient data in a normalized and categorized patient database, wherein the normalized and categorized patient data stores normalized and categorized data associated with each of a plurality of patients of the healthcare facility; after storing the initial categorized patient data in a normalized and categorized patient database, deleting, by the device, the initial patient data; based on the initial categorized patient data, generating, by the device, a first prediction comprising a predicted characteristic of a patient stay at the first unit; storing, by the device, the first prediction in a prediction database; receiving, by the device, additional patient data based on the patient stay at the first unit; storing, by the device, the initial patient data in the raw patient database; extracting, by the device from the additional patient data, additional categorized patient data relating to one or more conditions of the patient upon discharge from the first unit; storing, by the device, the additional categorized patient data in a normalized and categorized patient database; after storing the additional categorized patient data in a normalized and categorized patient database, deleting, by the device, the additional patient data; segmenting, by the device, portions of the initial categorized patient data and the additional categorized patient data into segmented data, wherein the segmented data comprises a plurality of time series, each of the plurality of time series comprises a plurality of indicators for a condition of the patient across a period of time; building a data mining model comprising a plurality of patterns based on the normalized and categorized data, each pattern defining a decision of a patient stay at a second unit of the healthcare facility as a function of one or more variables of the normalized and categorized data satisfying a given decision condition; generating, by the device and as a function of the segmented data and the data mining model, a second prediction comprising a predicted characteristic of a patient stay at the second unit; and storing, by the device, the second prediction in the prediction database, which is within the four statutory categories (i.e. process).  Claims 17-24 (Group III) are drawn to a non-transitory computer-readable medium comprising instructions for storing electronic data which, when executed by one or more processors, cause the one or more processors to: receive initial patient data; store the initial patient data in a raw patient database; extract, from the initial patient data associated with a patient, initial categorized patient data relating to one or more conditions of the patient upon arrival to a first unit of a healthcare facility; store the initial categorized patient data in a normalized and categorized patient database, wherein the normalized and categorized patient data stores normalized and categorized data associated with each of a plurality of patients of the healthcare facility; after storing the initial categorized patient data in the normalized and categorized patient database, delete the initial patient data from the raw patient database; based on the initial categorized patient data, generate a first prediction comprising a predicted characteristic of a patient stay at the first unit; store the first prediction in a prediction database; receive additional patient data based on the patient stay at the first unit; store the additional patient data in the raw patient database; extract, from the additional patient data, additional categorized patient data relating to one or more conditions of the patient upon discharge from the first unit; store the additional categorized patient data in the normalized and categorized patient database; after storing the additional categorized patient data in the normalized and categorized patient database, delete the additional patient data from the raw patient database; segment portions of the initial categorized patient data and the additional categorized patient data into segmented data, wherein the segmented data comprises a plurality of time series, each of the plurality of time series comprises a plurality of indicators for a condition of the patient across a period of time; build a data mining model comprising a plurality of patterns based on the normalized and categorized data, each pattern defining a decision of a patient stay at a second unit of the healthcare facility as a function of one or more variables of the normalized and categorized data satisfying a given decision condition; generate, as a function of the segmented data and the data mining model, a second prediction comprising a predicted characteristic of a patient stay at the second unit; and store the second prediction in the prediction database, which is within the four statutory categories (i.e. manufacture).  

Claims 1-8 (Group I) involve essential steps, outlined in bold, of a system for storing electronic data, the system comprising: one or more processors; a raw patient database; a normalized and categorized patient database storing normalized and categorized data associated with each of a plurality of patients of a healthcare facility; a prediction database; a user interface; and a memory in communication with the one or more processors, the memory storing instructions, wherein, when executed by the one or more processors, the instructions cause the one or more processors to: receive initial patient data associated with a patient; store the initial patient data in the raw patient database; extract, from the initial patient data, initial categorized patient data relating to one or more conditions of the patient upon arrival to a first unit of the healthcare facility; store the initial categorized patient data in the normalized and categorized patient database; after storing the initial categorized patient data in the normalized and categorized patient database, delete the initial patient data from the raw patient database; based on the initial categorized patient data, generate a first prediction comprising a predicted characteristic of a patient stay at the first unit; store the first prediction in the prediction database; receive additional patient data based on the patient stay at the first unit; store the additional patient data in the raw patient database; extract, from the additional patient data, additional categorized patient data relating to one or more conditions of the patient upon discharge from the first unit; store the additional categorized patient data in the normalized and categorized patient database; after storing the additional categorized patient data in the normalized and categorized patient database, delete the additional patient data from the raw patient database; segment portions of the initial categorized patient data and the additional categorized patient data into segmented data, wherein the segmented data comprises a plurality of time series, each of the plurality of time series comprises a plurality of indicators for a condition of the patient across a period of time; build a data mining model comprising a plurality of patterns based on the normalized and categorized data, each pattern defining a decision of a patient stay at a second unit of the healthcare facility as a function of one or more variables of the normalized and categorized data satisfying a given decision condition; generate, as a function of the segmented data and the data mining model, a second prediction comprising a predicted characteristic of the patient stay at the second unit; and store the second prediction in the prediction database.  Claims 9-16 (Group II) involve essential steps, outlined in bold, of a method for storing electronic data, the method comprising: receiving, by a device comprising at least one processor and at least one memory in communication with the at least one processor, initial patient data; storing, by the device, the initial patient data associated with a patient in a raw patient database; extracting, by the device from the initial patient data, initial categorized patient data relating to one or more conditions of the patient upon arrival to a first unit of a healthcare facility; storing, by the device, the initial categorized patient data in a normalized and categorized patient database, wherein the normalized and categorized patient data stores normalized and categorized data associated with each of a plurality of patients of the healthcare facility; after storing the initial categorized patient data in a normalized and categorized patient database, deleting, by the device, the initial patient data; based on the initial categorized patient data, generating, by the device, a first prediction comprising a predicted characteristic of a patient stay at the first unit; storing, by the device, the first prediction in a prediction database; receiving, by the device, additional patient data based on the patient stay at the first unit; storing, by the device, the initial patient data in the raw patient database; extracting, by the device from the additional patient data, additional categorized patient data relating to one or more conditions of the patient upon discharge from the first unit; storing, by the device, the additional categorized patient data in a normalized and categorized patient database; after storing the additional categorized patient data in a normalized and categorized patient database, deleting, by the device, the additional patient data; segmenting, by the device, portions of the initial categorized patient data and the additional categorized patient data into segmented data, wherein the segmented data comprises a plurality of time series, each of the plurality of time series comprises a plurality of indicators for a condition of the patient across a period of time; building a data mining model comprising a plurality of patterns based on the normalized and categorized data, each pattern defining a decision of a patient stay at a second unit of the healthcare facility as a function of one or more variables of the normalized and categorized data satisfying a given decision condition; generating, by the device and as a function of the segmented data and the data mining model, a second prediction comprising a predicted characteristic of a patient stay at the second unit; and storing, by the device, the second prediction in the prediction database.  Claims 17-24 (Group III) involve essential steps, outlined in bold, of a non-transitory computer-readable medium comprising instructions for storing electronic data which, when executed by one or more processors, cause the one or more processors to: receive initial patient data; store the initial patient data in a raw patient database; extract, from the initial patient data associated with a patient, initial categorized patient data relating to one or more conditions of the patient upon arrival to a first unit of a healthcare facility; store the initial categorized patient data in a normalized and categorized patient database, wherein the normalized and categorized patient data stores normalized and categorized data associated with each of a plurality of patients of the healthcare facility; after storing the initial categorized patient data in the normalized and categorized patient database, delete the initial patient data from the raw patient database; based on the initial categorized patient data, generate a first prediction comprising a predicted characteristic of a patient stay at the first unit; store the first prediction in a prediction database; receive additional patient data based on the patient stay at the first unit; store the additional patient data in the raw patient database; extract, from the additional patient data, additional categorized patient data relating to one or more conditions of the patient upon discharge from the first unit; store the additional categorized patient data in the normalized and categorized patient database; after storing the additional categorized patient data in the normalized and categorized patient database, delete the additional patient data from the raw patient database; segment portions of the initial categorized patient data and the additional categorized patient data into segmented data, wherein the segmented data comprises a plurality of time series, each of the plurality of time series comprises a plurality of indicators for a condition of the patient across a period of time; build a data mining model comprising a plurality of patterns based on the normalized and categorized data, each pattern defining a decision of a patient stay at a second unit of the healthcare facility as a function of one or more variables of the normalized and categorized data satisfying a given decision condition; generate, as a function of the segmented data and the data mining model, a second prediction comprising a predicted characteristic of a patient stay at the second unit; and store the second prediction in the prediction database.  These essential steps are directed to the abstract idea of generating predictions of patient characteristics during stays in different units of a healthcare facility based on patterns in decisions from normalized and categorized patient data, which is covered under the category of certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves using rules from data mining models (See specification pages 18-19) on patient data from different units of a hospital to predict patient stay characteristics.  Accordingly, the claims recite an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in Claims 1-8 (Group I) other than those elements involved in the abstract idea, outlined in italics, of a system for storing electronic data, the system comprising: one or more processors; a raw patient database; a normalized and categorized patient database storing normalized and categorized data associated with each of a plurality of patients of a healthcare facility; a prediction database; a user interface; and a memory in communication with the one or more processors, the memory storing instructions, wherein, when executed by the one or more processors, the instructions cause the one or more processors to: receive initial patient data associated with a patient; store the initial patient data in the raw patient database; extract, from the initial patient data, initial categorized patient data relating to one or more conditions of the patient upon arrival to a first unit of the healthcare facility; store the initial categorized patient data in the normalized and categorized patient database; after storing the initial categorized patient data in the normalized and categorized patient database, delete the initial patient data from the raw patient database; based on the initial categorized patient data, generate a first prediction comprising a predicted characteristic of a patient stay at the first unit; store the first prediction in the prediction database; receive additional patient data based on the patient stay at the first unit; store the additional patient data in the raw patient database; extract, from the additional patient data, additional categorized patient data relating to one or more conditions of the patient upon discharge from the first unit; store the additional categorized patient data in the normalized and categorized patient database; after storing the additional categorized patient data in the normalized and categorized patient database, delete the additional patient data from the raw patient database; segment portions of the initial categorized patient data and the additional categorized patient data into segmented data, wherein the segmented data comprises a plurality of time series, each of the plurality of time series comprises a plurality of indicators for a condition of the patient across a period of time; build a data mining model comprising a plurality of patterns based on the normalized and categorized data, each pattern defining a decision of a patient stay at a second unit of the healthcare facility as a function of one or more variables of the normalized and categorized data satisfying a given decision condition; generate, as a function of the segmented data and the data mining model, a second prediction comprising a predicted characteristic of the patient stay at the second unit; and store the second prediction in the prediction database, in Claims 9-16 (Group II) other than those elements involved in the abstract idea, outlined in italics, of a method for storing electronic data, the method comprising: receiving, by a device comprising at least one processor and at least one memory in communication with the at least one processor, initial patient data; storing, by the device, the initial patient data associated with a patient in a raw patient database; extracting, by the device from the initial patient data, initial categorized patient data relating to one or more conditions of the patient upon arrival to a first unit of a healthcare facility; storing, by the device, the initial categorized patient data in a normalized and categorized patient database, wherein the normalized and categorized patient data stores normalized and categorized data associated with each of a plurality of patients of the healthcare facility; after storing the initial categorized patient data in a normalized and categorized patient database, deleting, by the device, the initial patient data; based on the initial categorized patient data, generating, by the device, a first prediction comprising a predicted characteristic of a patient stay at the first unit; storing, by the device, the first prediction in a prediction database; receiving, by the device, additional patient data based on the patient stay at the first unit; storing, by the device, the initial patient data in the raw patient database; extracting, by the device from the additional patient data, additional categorized patient data relating to one or more conditions of the patient upon discharge from the first unit; storing, by the device, the additional categorized patient data in a normalized and categorized patient database; after storing the additional categorized patient data in a normalized and categorized patient database, deleting, by the device, the additional patient data; segmenting, by the device, portions of the initial categorized patient data and the additional categorized patient data into segmented data, wherein the segmented data comprises a plurality of time series, each of the plurality of time series comprises a plurality of indicators for a condition of the patient across a period of time; building a data mining model comprising a plurality of patterns based on the normalized and categorized data, each pattern defining a decision of a patient stay at a second unit of the healthcare facility as a function of one or more variables of the normalized and categorized data satisfying a given decision condition; generating, by the device and as a function of the segmented data and the data mining model, a second prediction comprising a predicted characteristic of a patient stay at the second unit; and storing, by the device, the second prediction in the prediction database, and in Claims 17-24 (Group III) other than those elements involved in the abstract idea, outlined in italics, of a non-transitory computer-readable medium comprising instructions for storing electronic data which, when executed by one or more processors, cause the one or more processors to: receive initial patient data; store the initial patient data in a raw patient database; extract, from the initial patient data associated with a patient, initial categorized patient data relating to one or more conditions of the patient upon arrival to a first unit of a healthcare facility; store the initial categorized patient data in a normalized and categorized patient database, wherein the normalized and categorized patient data stores normalized and categorized data associated with each of a plurality of patients of the healthcare facility; after storing the initial categorized patient data in the normalized and categorized patient database, delete the initial patient data from the raw patient database; based on the initial categorized patient data, generate a first prediction comprising a predicted characteristic of a patient stay at the first unit; store the first prediction in a prediction database; receive additional patient data based on the patient stay at the first unit; store the additional patient data in the raw patient database; extract, from the additional patient data, additional categorized patient data relating to one or more conditions of the patient upon discharge from the first unit; store the additional categorized patient data in the normalized and categorized patient database; after storing the additional categorized patient data in the normalized and categorized patient database, delete the additional patient data from the raw patient database; segment portions of the initial categorized patient data and the additional categorized patient data into segmented data, wherein the segmented data comprises a plurality of time series, each of the plurality of time series comprises a plurality of indicators for a condition of the patient across a period of time; build a data mining model comprising a plurality of patterns based on the normalized and categorized data, each pattern defining a decision of a patient stay at a second unit of the healthcare facility as a function of one or more variables of the normalized and categorized data satisfying a given decision condition; generate, as a function of the segmented data and the data mining model, a second prediction comprising a predicted characteristic of a patient stay at the second unit; and store the second prediction in the prediction database, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method using collected and segmented time series indicators to generate predictions of patient characteristics during stays in different units of a healthcare facility being applied on general purpose computing components such a processor, various databases, user interface, memory, and device;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates predictions from patient data and sends the predictions to a database, utilizing generic computer components;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed model calculations to a predicted characteristic of a patient stay;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes a processor, various databases, user interface, memory, and device;
Limiting the abstract idea data to patient data, because limiting application of the abstract idea to patient data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention collects patient data for input into a data mining model which predicts patient characteristics;
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to patient data;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements (i.e. a processor, various databases, user interface, memory, and device) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receive data, store data, extract data, store extracted data, deleting data, generate prediction, store prediction, receive additional data, store additional data, extract from additional data, store extracted additional data, delete additional data, segment data into time series, generate additional prediction, store additional prediction) that are abstract activities previously known to the pertinent industry (i.e. patient data processing):

[0071] FIG. 12 conceptually illustrates an electronic system 901 with which some
implementations of the subject technology are implemented. For example, one or more of
the systems described above may be implemented using the arrangement of the electronic
system 901. The electronic system 901 can be a computer (e.g., a mobile phone, PDA),
or any other sort of electronic device. Such an electronic system includes various types of
computer readable media and interfaces for various other types of computer readable
media. Electronic system 901 includes a bus 905, a processor or processing unit 910, a
system memory 915, a read-only memory 920, a permanent storage device 925, an input
device interface 930, an output device interface 935, and a network interface 940.

[0072] The bus 905 collectively represents all system, peripheral, and chipset buses that
communicatively connect the numerous internal devices of the electronic system 901 . For
instance, the bus 905 communicatively connects the processing unit(s) 910 with the
read-only memory 920, the system memory 915, and the permanent storage device 925.

[0073] From these various memory units, the processing unit(s) 910 retrieves
instructions to execute and data to process in order to execute the processes of the subject
technology. The processing unit(s) can be a single processor or a multi-core processor in
different implementations.

[0074] The read-only-memory (ROM) 920 stores static data and instructions that are
needed by the processing unit(s) 910 and other modules of the electronic system. The
permanent storage device 925, on the other hand, is a read-and-write memory device.
This device is a non-volatile memory unit that stores instructions and data even when the
electronic system 901 is off Some implementations of the subject technology use a
mass-storage device (for example, a magnetic or optical disk and its corresponding disk
drive) as the permanent storage device 925.

[0075] Other implementations use a removable storage device (for example a floppy
disk, flash drive, and its corresponding disk drive) as the permanent storage device 925.
Like the permanent storage device 925, the system memory 915 is a read-and-write
memory device. However, unlike storage device 925, the system memory 915 is a volatile
read-and-write memory, such a random access memory. The system memory 915 stores
some of the instructions and data that the processor needs at runtime. In some
implementations, the processes of the subject technology are stored in the system memory
915, the permanent storage device 925, or the read-only memory 920. For example, the
various memory units include instructions for generating a diagnosis or detecting an
outbreak of a medical condition in accordance with some implementations. From these
various memory units, the processing unites) 910 retrieves instructions to execute and data
to process in order to execute the processes of some implementations.

[0076] The bus 905 also connects to the input and output device interfaces 930 and 935.
The input device interface 930 enables the user to communicate information and select
commands to the electronic system. Input devices used with input device interface 930
include, for example, alphanumeric keyboards and pointing devices (also called "cursor
control devices"). Output device interfaces 935 enables, for example, the display of
images generated by the electronic system 901. Output devices used with output device
interface 935 include, for example, printers and display devices, for example, cathode ray
tubes (CRT) or liquid crystal displays (LCD). Some implementations include devices for
example a touch screen that functions as both input and output devices.

[0077] Finally, as shown in FIG. 12, bus 905 also couples electronic system 901 to a
network (not shown) through a network interface 940. In this manner, the electronic
system 901 can be a part of a network of computers (for example a local area network
(LAN), a wide area network (WAN), or an Intranet, or a network of networks, for example
the Internet. Any or all components of electronic system 901 can be used in conjunction
with the subject technology.

[0078] The above-described features and applications can be implemented as software
processes that are specified as a set of instructions recorded on a computer readable storage
medium (also referred to as computer readable medium). When these instructions are
executed by one or more processing unites) (e.g., one or more processors, cores of
processors, or other processing units), they cause the processing unites) to perform the
actions indicated in the instructions. Examples of computer readable media include, but
are not limited to, CD-ROMs, flash drives, RAM chips, hard drives, EPROMs, etc. The
computer readable media does not include carrier waves and electronic signals passing
wirelessly or over wired connections.

[0079] In this specification, the term "software" is meant to include firmware residing
in read-only memory or applications stored in magnetic storage or flash storage, for
example, a solid-state drive, which can be read into memory for processing by a processor.
In addition, in some implementations, multiple software technologies can be implemented
as sub-parts of a larger program while remaining distinct software technologies. In some
implementations, multiple software technologies can also be implemented as separate
programs. Finally, any combination of separate programs that together implement a
software technology described here is within the scope of the subject technology. In some
implementations, the software programs, when installed to operate on one or more
electronic systems, define one or more specific machine implementations that execute and
perform the operations of the software programs.

[0080] A computer program (also known as a program, software, software application,
script, or code) can be written in any form of programming language, including compiled
or interpreted languages, declarative or procedural languages, and it can be deployed in any
form, including as a standalone program or as a module, component, subroutine, object, or
other unit suitable for use in a computing environment. A computer program may, but
need not, correspond to a file in a file system. A program can be stored in a portion of a
file that holds other programs or data ( e.g., one or more scripts stored in a markup language
document), in a single file dedicated to the program in question, or in multiple coordinated
files (e.g., files that store one or more modules, sub programs, or portions of code). A
computer program can be deployed to be executed on one computer or on multiple
computers that are located at one site or distributed across multiple sites and interconnected
by a communication network.

[0081] These functions described above can be implemented in digital electronic
circuitry, in computer software, firmware or hardware. The techniques can be
implemented using one or more computer program products. Programmable processors
and computers can be included in or packaged as mobile devices. The processes and logic
flows can be performed by one or more programmable processors and by one or more
programmable logic circuitry . General and special purpose computing devices and
storage devices can be interconnected through communication networks.

[0082] Some implementations include electronic components, for example,
microprocessors, storage and memory that store computer program instructions in a
machine readable or computer-readable medium (alternatively referred to as
computer-readable storage media, machine-readable media, or machine-readable storage
media). Some examples of such computer-readable media include RAM, ROM,
read-only compact discs (CD-ROM), recordable compact discs (CD-R), rewritable
compact discs (CD-RW), read-only digital versatile discs (e.g., DVD-ROM, dual-layer
DVD-ROM), a variety of recordable/rewritable DVDs (e.g., DVD-RAM, DVD-RW,
DVD+RW, etc.), flash memory (e.g., SD cards, mini-SD cards, micro-SD cards, etc.),
magnetic or solid state hard drives, read-only and recordable Blu-Ray® discs, ultra-density
optical discs, any other optical or magnetic media, and floppy disks. The
computer-readable media can store a computer program that is executable by at least one
processing unit and includes sets of instructions for performing various operations.
Examples of computer programs or computer code include machine code, for example is
produced by a compiler, and files including higher-level code that are executed by a
computer, an electronic component, or a microprocessor using an interpreter.

[0083] While the above discussion primarily refers to microprocessor or multi-core
processors that execute software, some implementations are performed by one or more
integrated circuits, for example application specific integrated circuits (ASICs) or field
programmable gate arrays (FPGAs). In some implementations, such integrated circuits
execute instructions that are stored on the circuit itself.

[0085] To provide for interaction with a user, implementations of the subject matter
described in this specification can be implemented on a computer having a display device,
e.g., a cathode ray tube (CRT) or liquid crystal display (LCD) monitor, for displaying
information to the user and a keyboard and a pointing device, e.g., a mouse or a trackball,
by which the user can provide input to the computer. Other kinds of devices can be used to
provide for interaction with a user as well; for example, feedback provided to the user can
be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile
feedback; and input from the user can be received in any form, including acoustic, speech,
or tactile input. In addition, a computer can interact with a user by sending documents to
and receiving documents from a device that is used by the user; for example, by sending
web pages to a web browser on a user's client device in response to requests received from
the web browser.

[0086] The subject matter described in this specification can be implemented in a
computing system that includes a back end component, e.g., as a data server, or that
includes a middleware component, e.g., an application server, or that includes a front end
component, e.g., a client computer having a graphical user interface or a Web browser
through which a user can interact with an implementation of the subject matter described in
this specification, or any combination of one or more such back end, middleware, or front
end components. The components of the system can be interconnected by any form or
medium of digital data communication, e.g., a communication network. Examples of
communication networks include a local area network (LAN) and a wide area network
(WAN), an inter-network ( e.g., the Internet), and peer-to-peer networks ( e.g., ad hoc
peer-to-peer networks).

[0087] The computing system can include clients and servers. A client and server are
generally remote from each other and typically interact through a communication network.
The relationship of client and server arises by virtue of computer programs running on the
respective computers and having a client-server relationship to each other. In some
aspects of the disclosed subject matter, a server transmits data (e.g., an HTML page) to a
client device (e.g., for purposes of displaying data to and receiving user input from a user
interacting with the client device). Data generated at the client device (e.g., a result of the
user interaction) can be received from the client device at the server.

[0088] It is understood that any specific order or hierarchy of steps in the processes
disclosed is an illustration of example approaches. Based upon design preferences, it is
understood that the specific order or hierarchy of steps in the processes may be rearranged,
or that all illustrated steps be performed. Some of the steps may be performed
simultaneously. For example, in certain circumstances, multitasking and parallel
processing may be advantageous. Moreover, the separation of various system
components illustrated above should not be understood as requiring such separation, and it
should be understood that the described program components and systems can generally be
integrated together in a single software product or packaged into multiple software
products.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites storing initial patient data, initial categorized patient data, deleting initial patient data, storing first prediction, storing additional patient data, storing additional categorized patient data, deleting additional patient data, storing second prediction;
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives and transmits initial patient data, additional patient data, etc. over a network;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing and retrieving initial patient data, initial categorized patient data, deleting initial patient data, storing first prediction, storing additional patient data, storing additional categorized patient data, deleting additional patient data, storing second prediction in a memory;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. predicting characteristics of a patient stay using a data mining model) and does not impose meaningful limits on the scope of the claims;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of generating predictions of patient characteristics during stays in different units of a healthcare facility based on patterns in decisions from normalized and categorized patient data.

Furthermore, dependent claims 2-8, 10-16, and 18-24 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and conventional computer activities such as comparing data to patterns, predicting admission, discharge, and length of stay, predicting length of stay and final disposition, condition is arrival location, clinical condition, and demographics, combining pattern comparisons with majority, weighted voting, or statistical combination, transforming and storing temporal data, combining multiple temporal variables and transforming coordinate system of temporal data, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-24 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al. (US 2012/0116180 A1) in view of St. Pierre et al. (US 2011/0245630 A1).

Regarding claims 1, 9, and 17, Rothman discloses a system for storing electronic data ([0002] a system; [0066] save any necessary information to storage module 24), the system comprising: one or more processors ([0061] System 10 may have a local terminal 10A [processor]); a raw patient database ([0055] a collection module 14; [0056] Collection module 14 may collect the raw medical data from interface module12; [0066] save any necessary information to storage module 24 [raw patient database]), a normalized and categorized patient database storing normalized and categorized data associated with each of a plurality of patients of a healthcare facility ([0057] A transformation module 16 may receive incoming raw medical data and may convert this data into a usable format for generating the patient's Health Score. Transformation module 16 may convert raw medical data into a form that will allow different types of data to be combined, such as a scaled number; [0066] save any necessary information to storage module 24 [normalized and categorized patient database]; [0142] Health Score plot 106 …compared to average (past) patients of the same age undergoing a similar procedure. Statistical reference curves 110 can be compiled from current patients or an evaluation of past patients by using their records to generate Health Score histories); a prediction database ([0055] presentation and/or comparison module 20; [0066] save any necessary information to storage module 24 [prediction database]); a user interface ([0055] FIG.1, system 10 may have an interface module 12); and a memory in communication with the one or  more processors ([0055] FIG.1, system 10 may have an interface module 12, a collection module 14, a transformation module 16, a combination module 18, a presentation and/or comparison module 20, an alert module 22, and/or a storage module 24); a method for storing electronic data ([0002] method; [0066] save any necessary information to storage module 24); and a non-transitory computer readable medium comprising instructions for storing electronic data which, when executed by one or more processors, cause the one or more processors to: ([(0060] the modules of system 10, illustrated in FIG.1, are to show their logical relationship to one another ...system 10 may be employed on a single larger computer or on a series of smaller computers [processor], possibly with different components residing within different geographical locations, such as the use of an off-site storage module 24; [0066] save any necessary information to storage module 24); receive initial patient data associated with the patient ([0062] a patient may be admitted for a particular illness or surgical procedure; [0011] data module receiving data relating to a patient's health; [0056] Interface module 12 may be configured to obtain or receive raw medical input, either directly from patient monitoring devices, or from attending physicians or nurses); store the initial patient data in the raw patient database ([0056] Collection module 14 may collect the raw medical data from interface module 12; [0071] and stores this data in storage module 24); extract, from the initial patient data, initial categorized patient data relating to one or more conditions of a patient upon arrival to a first unit of a healthcare facility ([0036] one of the exemplary ways in which patients may be categorized is by DRG/ICD-9 grouping systems. DRG stands for a diagnostic related group and ICD-9 is the international classification of disease.  Both of these are ways of categorizing [initial categorized patient data relating to one or more conditions] patients based on what disease or ailment the patients have; [0075] collection module 14 may obtain [extract] ...past ...data [initial categorized patient data] necessary for the patient on each of the categories to form Health Score chart 100); store the initial categorized patient data ((0075] the multiple medical data inputs [initial categorized patient data] may be combined before being transformed ...data necessary for the patient on each of the categories) in the normalized ([0064] Next, at step 210, transformation module 16 may transform the raw patient medical data into a usable format [normalize]; [0057] transformation module 16 may transform the raw patient medical data into a usable format, so that all of the disparate forms of medical data can readily be compiled with one another [normalized];) and categorized patient database ([0066) save any necessary information to storage module 24 [normalized and categorized patient database]), based on the initial categorized patient data, generate a first prediction comprising a predicted characteristic of a patient stay at the first unit ([0075] collection module 14 may obtain ...past ...data [initial categorized patient data] necessary for the patient on each of the categories to form Health Score chart 100; [0036] One way in which a crisis may be predicted is by comparing the individual patient's Health Score with a standard recovery curve ...For example, the standard recovery curve for someone having had elective rhinoplasty is likely to be very different from the standard recovery curve of someone who had a heart-lung transplant ...By comparing patients based on their disease, treatment/surgery, or affliction, the patient's Health Score may be better interpreted; [0040] use of the Heath Score arrangement is its use in predicting the length of stay for a patient or group of patients, sometimes termed ELOS (expected length of stay) ...a hospital [a first prediction comprising a predicted characteristic of a patient stay at the first unit]); store the first prediction in the prediction database ([0058] Storage module 24 may be configured to store and retrieve Health Score information [the first prediction] at various times during the Health Score generation); receive additional patient data based on the patient stay at the first unit ([0052] access additional information, such as ...values from earlier in the patient's stay; [0072] collection module 14 of system 10 may include both subjective and  objective data. Although objective data has been used in the past to generate a single number representing a patient's health, subjective data, such as nursing assessments, [additional patient data] may be very significant in predicting the health of a patient.  Subjective data may include variables, which may require human evaluation or assessment);  store the additional patient data in the raw patient database ([0056] Collection module 14 [may collect the raw medical data from interface module 12; [0071] and stores this data in storage module 24); extract, from the additional patient data, additional categorized patient data relating to one or more conditions of the patient upon discharge from the first unit ([0075] collection module 14 may obtain [extract] present data [additional categorized patient data] necessary for the patient  on each of the categories to form Health Score chart 100; [0072] Examples of subjective data may include standards which are determined by a nurse after assessing a variety of factors in a category such as cardiac standard (which may be include factors, such as pulse rate in beats per minute, warmth and dryness of ski, blood pressure, and/or symptoms of hypotension), food/nutrition standard((which may be include factors, such as ability to chew and/or swallow, manual dexterity, and/or consumption of daily diet as ordered ...any or all of the above standards can be determined by a nurse using a pass/fail system. Even though these standards may be binary assessments, the transition from passing a standard to failing a standard can be very predictive in indicating the health of a patient.; [0042] patients may be given a category [additional categorized patient data], such as critical, critical but stable, serious, serious but stable, fair, and/or good.  These categories may be words or terms, numbers (such as 1-5 or 1-100), colors (such as red, orange, yellow, or green), a made up system of categorizing, or any other system. In addition, the categories may be discrete, such as choosing one of four colors or maybe continuous, such as choosing any number from one to 100); store the additional categorized patient data ([0075] the multiple medical data inputs [additional categorized patient data] maybe combined before being transformed ...data necessary for the patient on each of the categories) in the normalized ([0064] Next, at step 210, transformation module 16 may transform the raw patient medical data into a usable format [normalize]; [0057] transformation module 16 may transform the raw patient medical data into a usable format, so that all of the disparate forms of medical data can readily be compiled with one another [normalized];) and categorized patient database ([0066] save any necessary information to storage module 24 (normalized and categorized patient database]); segment portions of the initial categorized patient data and the additional categorized patient data into segmented data, wherein the segmented data comprises a plurality of time series, each of the plurality of time series comprises a plurality of indicators for a condition of the patient across a period of time ([0032] Health Score, "which may be continually plotted [segmented data comprises a plurality of time series] and displayed to show each patient's medical progress during his hospital stay [a plurality of indicators for a condition of the patient across a period of time]; [0033] combination module for combining the transformed Health Score values corresponding to each of the medical datum into a single Health Score ...presentation and/or comparison module displays the Health Score as a Health Score [plurality of indicators for a condition] plot over a predetermined time frame, such that a user may identify health trends in a patient by evaluating said Health Score plot; [0144] FIG.7 illustrates a typical Health Score chart 100 that includes these direct medical measurements 112 [segment data]. The measurement curves 112 may include but are not limited to: diastolic blood pressure, temperature, respiration rate, pulse, and pain score. This allows health care providers to detect other trends that may be affecting the Health Score and, thus, the patient; [0072] if a patient moves from failing two standards, to failing five standards, to failing 7 standards, the patient may be going through a very serious decline in health, even if the patient's vital signs are relatively normal or not changing [segmented data]; [0145] In the example in FIG.7, the patient has a severely reduced Health Score from December 12 through December 15. By looking at the accompanying principal corresponding measurement curves 112 [segmented data], it can be seen that the patient had developed a fever on the 12th and was also dealing with Atrial Fibrillation. By the 16th these conditions had been resolved, with a corresponding sharp increase in Health Score); build a data mining model comprising a plurality of patterns based on the normalized and categorized data, each pattern defining a decision of a patient stay at a second unit of the healthcare facility as a function of one or more variables of the normalized and categorized data satisfying a given decision condition ([0076] Transformation module 16 may be configured to transform each of the pieces of medical data obtained from collection module 14 into a numerical quantity at step 210. [0084]-[0116] each of the pieces of medical data is transformed into a numerical quantity based on the value [variables of the normalized and categorized data]; [0141]-[0142] Statistical reference curves 110 may also be added to Health Score chart by comparison module 20. For example, when such information is available, statistically computed average patient Health Score trajectories, for each specific procedure and initial patient condition, may be included on chart 100 next to the Health Score plot 106. This information may be stored in a storage module 24, and may be imported into comparison module 20 by collection module 14 …compared to average (past) patients of the same age undergoing a similar procedure. Statistical reference curves 110 can be compiled from current patients or an evaluation of past patients by using their records to generate Health Score histories; [0162] the Health Score [data mining model comprising a plurality of patterns] can be used as a predictor to assist in determining which patients require the most care. Although individual symptoms and raw medical data may be varied, the amalgamated Health Score, as shown on Health Score charts 100, tends to be an accurate predictor of patient outcome. For instance, using Health Score data generated post facto, FIG. 12 shows actual graphic correlation between Health Scores from system 10 (computed at transfer to the ICU from a regular ward of the hospital) versus the rate of predicted expiration after an ICU stay. The chart shows a precipitous decline in survival rates when the patient has, incoming to the ICU, an overall Health Score below 65. In such instances, ICU units admitting patients with Health Scores below 65 may choose to divert additional resources to these patients, in order to reduce morbidity and mortality rates [pattern defining a decision of a patient stay in a second unit of healthcare facility as a function of variables].; generate, as a function of the segmented data and the data mining model, a second prediction comprising a predicted characteristic of the patient stay at the second unit; and store the second prediction in the prediction database ([0035] the Health Score may be used to predict the odds of a crisis; [0162] FIG.12 shows actual graphic correlation between Health Scores from system 10 (computed at transfer to the ICU [second unit of the health care facility] from a regular ward of the hospital) versus the rate of predicted expiration after an ICU stay…The Health Score is a sensitive new tool for the ICU use. In this example, patient "A" with a Health Score of 65, versus patient "B" with a Health Score of 75, might not exhibit obviously different symptoms, and thus the patients might be treated similarly if the Health Score were not available. But when the doctors know that there is a statistically significant decline in survival rate when the Health Score is 65, patient "A" may get the additional care that would save his life); and store the second prediction in the prediction database ([0162] The chart shows a precipitous decline in survival rates when the patient has, incoming to the ICU, an overall Health Score below 65; [0058] Storage module 24 may be configured to store and retrieve Health Score information [second prediction] at various times during the Health Score generation).

Rothman does not explicitly disclose after storing the initial categorized patient data in the normalized and categorized patient database, delete the initial patient data from the raw patient database; and after storing the additional categorized patient data in the normalized and categorized patient database, delete the additional patient data from the raw patient database.  However, Rothman teaches after storing the initial categorized patient data in the normalized and categorized patient database ([0075] the multiple medical data inputs [initial categorized patient data] maybe combined before being transformed; [0066] save any necessary information[initial categorized patient data] to storage module 24 (normalized and categorized patient database), limiting the initial patient data used ([0132] not all measured raw medical data need to be incorporated into a Health Score.  The attending physician may wish to generate the score using only limited data); and after storing the additional categorized patient data in the normalized and categorized patient database ([0075] the multiple medical data inputs [additional categorized patient data] may be combined before being transformed; [0066] save any necessary information [additional categorized patient data] to storage module 24 [normalized and categorized patient database]), limiting the additional patient data used ([0132] not all measured raw medical data need to be incorporated into a Health Score.  The attending physician may wish to generate the score using only limited data). St. Pierre is also in the field of storing electronic data ([0033] The EMR system 102 is a computing system that allows storage, retrieval, and manipulation of electronic medical records) and discloses after storing converted patient data in the second database, deleting original patient data from the first database ([0004] automatically delete the selected physiological measurement records [original patient data in first database] ...after the selected physiological measurement records [converted patient data] are sent to the server computer [second database]; [0054 ]As used in this document, a patient is a previously identified patient when the physiological monitor device 200 stores [first database] information regarding the identity of the patient [original patient data]; [0078]information that is entered on the physiological monitor device 200 [first database] is communicated to the interface system 104. The interface system 104 is configured to map the collected information [original patient data] so that the information can be sent to and stored in the EMR system 102 [second database]. For example, if the physiological monitor device 200 is programmed to store [first database] the patient's weight in pounds [original patient data], but the EMR system 102 [second database] stores the patient's weight in kilograms, the interface system 104 is programmed to automatically convert the reading [converted patient data] before sending the reading from the physiological monitor device 200 [first database] to the EMR system 102 [second database] for storage; [0089] the review screen 1300, a physiological measurement record comprises a patient name, timestamp, non-invasive blood pressure reading (NIBP), pulse reading (PR), SPO2 reading, height, weight ...When a clinician decides to send these physiological measurement readings [converted patient data] ...to the EMR system 102 [second database] (through the interface system 104), the clinician presses the send button 13; [0090] The clinician can now delete the displayed physiological measurement records [patient data in first database]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the deletion, as disclosed in St. Pierre, within the invention of Rothman because it is an effective feature directed to protecting patient data (St.Pierre, [0079]).

Regarding claims 2, 10 and 18, Rothman further discloses, wherein generating the second prediction comprises comparing the segmented data to the plurality of patterns of the data mining model ([0072] if a patient moves from failing two standards, to failing five standards, to failing 7 standards, the patient may be going through a very serious decline in health, even if the patient's vital signs are relatively normal or not changing [segmented data to one or more patterns of a predictive model; [0036] One way in which a crisis may be predicted is by comparing the individual patient's Health Score with a standard recovery curve [predictive model]. By tailoring the standard recovery curve to the patient, better results may be obtained; [0134] the presentation and/or comparison module 20 may include a statistical reference curve on said Heath Score plot, so that the Health Score may be easily compared to an average patient with similar conditions and circumstances [predictive model]; [0142] For example, in FIG. 6, on the Health Score chart 100, the line labeled "Standard Open Heart" may be a statistical reference curve 110 of the average recovery of an open-heart surgery patient of age 80. The Health Score plot 106 labeled "Jane Smith—Room 7A" is the actual Health Score representation of the recovery of Jane Smith. One sees that although Ms. Smith has steadily improved since her operation, for the last several days she has improved at a much slower rate than would be expected when compared to average (past) patients of the same age undergoing a similar procedure. Statistical reference curves 110 can be compiled from current patients or an evaluation of past patients by using their records to generate Health Score histories [comparing the segmented data to one or more patterns of a predictive model]).

Regarding claims 3, 11 and 19, Rothman further discloses, wherein the characteristic of the patient stay at the first unit comprises an admit to the second unit prediction, a discharge prediction, a length-of-stay in the first unit prediction ([0040) use of the Heath Score arrangement is its use in predicting the length of stay for a patient or group of patients, sometimes termed ELOS (expected length of stay) ...a hospital [a length-of-stay in the first unit prediction]).

Regarding claims 4, 12 and 20, Rothman further discloses, wherein the characteristic of the patient stay at the second unit comprises a length-of-stay in the second unit prediction, and/or a final disposition prediction ([0043] the ELOS prediction may be incorporated into the nursing schedules, so that discharges may be predicted [final disposition prediction); [0162] FIG. 12 shows actual graphic correlation between Health Scores from system 10 (computed at transfer to the ICU [second unit of the health care facility] from a regular ward of the hospital) versus the rate of predicted expiration after an ICU stay [final disposition prediction]).

Regarding claims 5, 13 and 21, Rothman further discloses, where in the condition of the patient comprises arrival location, clinical condition, and/or demographics data ([0036] Both of these are ways of categorizing patients based on what disease or ailment the patients have [clinical condition]).

Regarding claims 6, 14 and 22, Rothman further discloses, wherein generating the second prediction comprises: comparing the segmented data to patterns of a plurality of predictive models ([0072] if a patient moves from failing two standards, to failing five standards, to failing 7 standards, the patient may be going through a very serious decline in health, even if the patient's vital signs are relatively normal or not changing (segmented data to one or more patterns of a predictive model; [0036] One way in which a crisis may be predicted is by comparing the individual patient's Health Score with a standard recovery curve [predictive model]. By tailoring the standard recovery curve to the patient, better results may be obtained; [0134] the presentation and/or comparison module 20 may include a statistical reference curve on said Health Score plot, so that the Health Score may be easily compared to an average patient with similar conditions and circumstances [predictive model]); and combining results of the comparing with majority or weighted voting or statistical combination ([0133] Another example would be to include the use of weighting factors (2 times, 3 times, etc.) that can be added or multiplied to certain transformed numbers, such as the respiratory factors, when a particular patient is recovering from a lung-based ailment such as pneumonia.  Likewise, similar weighting factors can be added to the transformed scores of heart rate, heart rhythm, systolic and diastolic pressure for patients with heart ailments).

Regarding claims 7, 15 and 23, Rothman further discloses, wherein the instructions, when executed by one or more processors, cause the one or more processors to: after receiving the initial data, receive temporal data comprising variables relating to the patient ([0056] Collection module 14 may collect the raw medical data from interface module 12, and further may collect additional material; [0062] various medical devices/monitors for obtaining the pertinent raw medical data are attached to the patient, such as blood pressure monitors, heart rate monitors, etc. [temporal data comprising variables relating to the patient]); transform the temporal data into transformed data ([0064] Next, at step 210, transformation module 16 may transform the raw patient medical data [temporal data] into a usable format); and store the transformed data in one or more of a plurality of pattern categories ([0075] collection module 14 may obtain present data necessary for the patient on each of the categories to form Health Score chart 100; [0072] Subjective data may include variables [temporal data] which may require human evaluation or assessment ...Examples of subjective data may include standards which are determined by a nurse after assessing a variety of factors in a category [categorical variable] such as cardiac standard (which may be include factors, such as pulse rate in beats per minute, warmth and dryness of ski, blood pressure, and/or symptoms of hypotension).

Regarding claims 8, 16 and 24, Rothman further discloses, wherein the transforming comprises: converting a variable of the temporal data into a categorical variable ([0075] collection module 14 may obtain present data necessary for the patient on each of the categories to form Health Score chart 100; [0072] Subjective data may include variables [temporal data] which may require human evaluation or assessment ...Examples of subjective data may include standards which are determined by a nurse after assessing a variety of factors in a category [categorical variable] such as cardiac standard (which maybe include factors, such as pulse rate in beats per minute, warmth and dryness of ski, blood pressure, and/or symptoms of hypotension): changing a scale or orientation of the  variable ([0119] Combination module 18 may be configure to take the transformed quantities from transformation module 16, apply weighting modifiers, and to combine them, and then to scale them on to a range); combining multiple variables of the temporal data ([0075] the multiple medical data inputs may be combined before being transformed ...systolic and diastolic blood pressure may be combined into a single number before being transformed for use in the Heath Score.); and transforming a coordinate system of the temporal data ([0076] Transformation module 16 may be configured to transform each of the pieces of medical data obtained from collection module 14 into a numerical quantity at step 210).

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Applicant’s limitations are not an abstract idea because “each of the claimed databases are to separately facilitate the processing of the various types of data used for generating the claimed first and second predictions.”
Applicant’s limitations are subject matter eligible because “the claimed concept does not seek to monopolize predicting patient stay at a healthcare facility.”
Applicant’s limitations are significantly more because “the claimed concept uses three distinct databases to facilitate the processing involved with receiving initial patient data, extracting categorized patient data relating to one or more conditions of a patient, and storing predictions, which would improve computer functionality over using, for example, a single database storing the aforementioned variety of data.”
With regards to Applicant’s argument the limitations are not an abstract idea because “each of the claimed databases are to separately facilitate the processing of the various types of data used for generating the claimed first and second predictions”, the Examiner respectfully disagrees.  Processing data to generate patient predictions is a concept that is abstract because it involves using rules from data mining models (See specification pages 18-19) on patient data from different units of a hospital to predict patient stay characteristics.  The specification does not contemplate an improvement in the technology, such as greater computer efficiency, from using the separate computer components to process the data.  In contrast to BASCOM’s “non-conventional, non-generic arrangement of known, conventional pieces”, the instant application uses the separate databases to process patient data “for operational efficiencies” to “maintain efficient patient throughput and decrease the number of patients who leave before treatment. The hospital can also efficiently move patients through the system, keeping beds occupied and maximizing staff efficiency.”  See specification, ¶ 0025, 0029.  Using generic computer components to make a process more efficient “…is not a technical solution to a technical problem.” Trading Technologies Int’l v. IBG (Fed. Cir. 2017). “As we have explained, ‘the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.’ Bancorp Servs., 687 F.3d at 1278.” FairWarning IP, LLC v. Iatric Systems, _ F.3d _, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016).

With regards to Applicant’s argument the limitations are subject matter eligible because “the claimed concept does not seek to monopolize predicting patient stay at a healthcare facility”, the Examiner respectfully disagrees. Indeed, preemption is the concern that drives the exclusionary principle of judicial exceptions to patent-eligible subject matter. Alice, 134 S.Ct. at 2354. However, preemption is not a separate test of patent-eligibility, but is inherently addressed within the Alice framework. See Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”). In the 2014 Interim Eligibility Guidance, the USPTO provided the following guidance: “The 2014 IEG Already Incorporates Preemption Where Appropriate. The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand‐alone test for eligibility. Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible’.28” (July 2015 Update: Subject Matter Eligibility, Section VI). In other words, when the claims fail the Alice Corp. and Mayo tests (they contain an abstract idea that is not significantly more) as shown in the above analysis, they are considered preemptive. 

In the November 2, 2016 McRO/BASCOM Memo, the USPTO provided further guidance: Examiners should continue to use the Mayo/Alice framework (incorporated as Steps 2A and Step 2B of the USPTO’s SME guidance and further discussed in this memorandum) to resolve questions of preemption. If applicant argues that a claim does not preempt all applications of the exception, an examiner should reconsider in Step 2A of the eligibility analysis whether the claim is directed to an improvement in computer-related technology or a specific way of achieving a desired outcome or end result (as discussed in the McRO section of this memorandum and the USPTO’s prior SME guidance). If an examiner still determines that the claim is directed to a judicial exception, the examiner should then reconsider in Step 2B of the eligibility analysis whether the additional elements in combination (as well as individually) are more than the non-conventional and non-generic arrangement of known, conventional elements. As stated above, the examiner has determined that the claim is not directed to an improvement in computer-related technology nor a specific way of achieving a desired outcome or end result. Additionally, the additional elements in combination (as well as individually) are not more than the non-conventional and non-generic arrangement of known, conventional elements. Furthermore, the Examiner reminds the Applicant that “the absence of complete preemption does not demonstrate patent eligibility”, Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).

With regards to Applicant’s argument the limitations are significantly more because “the claimed concept uses three distinct databases to facilitate the processing involved with receiving initial patient data, extracting categorized patient data relating to one or more conditions of a patient, and storing predictions, which would improve computer functionality over using, for example, a single database storing the aforementioned variety of data”, the Examiner respectfully disagrees.  The specification does not contemplate improving “computer functionality”.  Common computer components such as separate databases are used by the instant application to process patient data for improvement of “operational efficiencies” to “maintain efficient patient throughput and decrease the number of patients who leave before treatment. The hospital can also efficiently move patients through the system, keeping beds occupied and maximizing staff efficiency.”  See specification, ¶ 0025, 0029. "The claims here are unlike the claims in Enfish. There, we relied on the distinction…between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on 'abstract ideas' Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish…the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). In Enfish, "[w]e contrasted claims 'directed to an improvement in the functioning of a computer' with claims 'simply adding conventional computer components to well-known business practices,'…the claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two." TLI Communications, LLC v. AV Automotive, LLC (Fed Cir, 2015-1372, 05/17/2016).  Therefore, the claims are not subject matter eligible because they do not integrate a judicial exception into a practical application by providing an improvement to the functioning of the computer or to any other technology or technical field that is significantly more than the judicial exception.

Applicant's arguments with respect to the 35 USC § 103 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to Applicant's arguments.  Applicant argues:
Rothman does not teach building a data mining model comprising a plurality of patterns based on the normalized and categorized data, each pattern defining a decision of a patient stay at a second unit of the healthcare facility as a function of one or more variables of the normalized and categorized data satisfying a given decision condition.

With regards to Applicant’s argument that Rothman does not teach building a data mining model comprising a plurality of patterns based on the normalized and categorized data, each pattern defining a decision of a patient stay at a second unit of the healthcare facility as a function of one or more variables of the normalized and categorized data satisfying a given decision condition, the Examiner respectfully disagrees.  Rothman teaches in [0076] Transformation module 16 may be configured to transform each of the pieces of medical data obtained from collection module 14 into a numerical quantity at step 210; [0084]-[0116] each of the pieces of medical data is transformed into a numerical quantity based on the value [variables of the normalized and categorized data]; [0141]-[0142] Statistical reference curves 110 may also be added to Health Score chart by comparison module 20. For example, when such information is available, statistically computed average patient Health Score trajectories, for each specific procedure and initial patient condition, may be included on chart 100 next to the Health Score plot 106. This information may be stored in a storage module 24, and may be imported into comparison module 20 by collection module 14 …compared to average (past) patients of the same age undergoing a similar procedure. Statistical reference curves 110 can be compiled from current patients or an evaluation of past patients by using their records to generate Health Score histories; [0162] the Health Score [data mining model comprising a plurality of patterns] can be used as a predictor to assist in determining which patients require the most care. Although individual symptoms and raw medical data may be varied, the amalgamated Health Score, as shown on Health Score charts 100, tends to be an accurate predictor of patient outcome. For instance, using Health Score data generated post facto, FIG. 12 shows actual graphic correlation between Health Scores from system 10 (computed at transfer to the ICU from a regular ward of the hospital) versus the rate of predicted expiration after an ICU stay. The chart shows a precipitous decline in survival rates when the patient has, incoming to the ICU, an overall Health Score below 65. In such instances, ICU units admitting patients with Health Scores below 65 may choose to divert additional resources to these patients, in order to reduce morbidity and mortality rates [pattern defining a decision of a patient stay in a second unit of healthcare facility as a function of variables].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Barsoum, et al. (US 2012/0271612 A1) This disclosure relates to predictive modeling. Systems and methods can be utilized extract data from a plurality of data sources to provide a set of predictor variables. The predictor variables can be analyzed to generate a model having a portion of the predictor variables with weighted coefficients according to an event or outcome for which the model is generated. A prediction tool can employ the model to predict the even or outcome for one or more patients.

Zaleski (US 2003/0101076 A1) The present invention is directed therefore to a system for supporting clinical decision-making based on acquired patient data. The system preferably includes a data repository for storing accumulated medical information associated with a plurality of medical conditions and at least a portion of the acquired patient data; a data analyzer programmed to identify a pattern in the acquired patient data; and a user interface for transmitting the pattern to a user. This may be achieved using a computer program incorporating a data server programmed to receive the acquired patient data and accumulated medical information; a data analyzer programmed to identify a pattern in the acquired patient data based upon at least a portion of the acquired patient data and the accumulated medical information; and a user server programmed to transmit the identified pattern to a user. In operation, the present invention receives the accumulated medical information and acquired patient data; analyzes at least a portion of the acquired patient data and accumulated medical information to predict a pattern therein by generating a mathematical model; and transmits the identified pattern to a user.

E. AbuKhousa and P. Campbell, "Predictive data mining to support clinical decisions: An overview of heart disease prediction systems," 2012 International Conference on Innovations in Information Technology (IIT), 2012, pp. 267-272, doi: 10.1109/INNOVATIONS.2012.6207745. Healthcare organizations are faced with challenges to provide cost-effective and high quality patient care. Both administrators and clinicians need to analyze a wealth of data available in the databases of healthcare information systems in order to discover knowledge and to make informed decisions. This is critical in particular to enhance the effectiveness of disease treatment and preventions. It becomes of more important in case of heart disease (HD) that is regarded as the primary reason behind death in adults. Data mining serves as an analysis tool to discover hidden relationships and patterns in HD medical data. This paper reviews five models constructed of single and combined data mining techniques to support clinical decisions in (HD) diagnosis and prediction. The five systems provide automatic pattern recognition and attempts to uncover relationships among different parameters and symptoms of HD. Each system exhibits set of strengths and limitations in terms of the type of data it handles, accuracy, ease of interpretation, reliability and generalization ability. Poor generalization ability is still a major open issue for data mining in healthcare mainly because of the lack of input data and cost of re-processing.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626